DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17, 34, 113-121, and 132-148 are pending in the application. 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claim 1-16, drawn to isolated extracellular vesicles comprising engineering one or more proteins consisting of: KRT19, TUBB, TUBB2A, TUBB2B, TUBB2C, TUBB3, TUBB4B, TUBB6, CFL1 (HEL-S-15), VIM, EEF I A 1, EEF1AIP5, PTI-l, EEF1A1L14, EEFA2, ENPP1, NT5E, HSPA8 (HEL-S-72p), RAB10, CD44, MMP2, CD 109, and DKFZp686P132 into the extracellular vesicle, classified in A61K 9/0019
Group II: Claim 17, drawn to a method of isolating extracellular vesicles, classified in C12N 15/88.
Group III: Claim 34, drawn to a method of treating a disease or condition with reduced angiogenesis by administered extracellular vesicles, classified in A61P9/00.
Group IV: Claims 113-121 and 132-148, drawn to a method of treating or preventing respiratory disease by administering extracellular vesicles, classified in A61P11/00.

The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the isolated product as claimed does not require the method of making/isolating wherein the vesicles are engineered to express the proteins as claimed. There is no mention of the vesicles being engineered in claim 1 and therefore the product claimed can be made/isolated by other means such as filtration or sorting.
Groups II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed towards a process of making and a process of using.  Group II’s process of isolating can be utilized for methods other than Group III’s process of using for treatment of a disease or condition associated with reduced angiogenesis. For instance, the cells can be utilized in a cell culture instead of in a treatment method. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Groups III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are both processes of using. Group III and Group IV are not obvious variants as Group IV relates to the treatment or prevention of respiratory disease or disorder and Group III is directed towards a treatment of disease or condition associated with reduced angiogenesis, additionally as these methods target separate parts of the body, they are not capable of use together. 
Groups II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed towards a process of making and a process of using.  Group II’s process of isolating can be utilized for methods other than Group IV’s process of using for treatment or prevention of a respiratory disease or disorder. For instance, the cells can be utilized in a cell culture instead of in a treatment method. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Group I and Groups III-IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Group I’s product of extracellular vesicles can be utilized for methods other than Group IV’s process of using for treatment or prevention of a respiratory disease or disorder or Group III’s process of using for treatment of a disease or condition with reduced angiogenesis. For instance, the cells can be utilized in a cell culture instead of in a treatment method. Furthermore, the inventions as claimed do not encompass
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632